Harvey, J.
Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered August 31,1983, convicting defendant upon his plea of guilty of the crime of escape in the second degree.
As a result of a plea bargain, defendant pleaded guilty to the first count of a two-count indictment with the understanding that he would be sentenced as a second felony offender to an indeterminate prison term of IV2 to 3 years.
The only issue raised on this appeal is defendant’s challenge to the constitutionality of the second felony offender provision contained in Penal Law § 70.06. Although we note that defendant did not preserve this issue on the record, we do address ourselves to the contentions raised on this appeal. These same contentions have been before this court on numerous occasions and we have repeatedly upheld the constitutionality of the second felony offender statute (People v Sibley, 54 AD2d 772; People v Galpin, 49 AD2d 654; People v Brown, 46 AD2d 255).
Judgment affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.